In a proceeding, inter alia, to invalidate a petition designating Leonard Vaughn et al., as candidates in the Liberal Party primary election to be held on September 9, 1980 for the office, inter alia, of .Assembly District Leader from the 32nd Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 18, 1980, which, inter alia, granted the application. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed. Petitioner Calvin C. G. Williams was not a proper party to bring the instant proceeding to invalidate the appellants’ designating petition. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur; Weinstein, J., not voting.